EXHIBIT 10.5 APARTMENT ASSOCIATION OF NORTH CAROLINA RESIDENTIAL LEASE AGREEMENT All sums paid to Lessor by Resident shall be made payable to (if different than name of LESSOR): CG AT Huntersville Name(s) of LESSEE(S) - (Full Legal Name(s): 1. Sidney Garman 2. Sharon Garman 3.Valerie Garman 4. If this Agreement is executed by more than one Lessee, each Lessee shall be Jointly and severally liable (i.e , each Lessee will be fully responsible) for compliance of all the terms and conditions contained herein. AUTHORIZED OCCUPANTS (Check box for those with key access): NameAge As used in this Agreement, the term 'Resident' refers to all Lessee(s) listed above Resident shall be fully responsible for the acts al the Authorized Occu­pants, and should any Authorized Occupant breath any term or condition of this Agreement, Resident shall be in default of this Agreement (see Paragraph MI 1(B) ADDRESS & TERM ADDRESS OF LEASED PROPERTY (street, unit, city, state, zip code): 14241 Tribute Place Drive 4#106, Huntersville,NC 28078 In consideration of the promises and agreements contained in this Agreement Lessor agrees to [ease to Resident the above-described real property which shall hereinafter be referred to as the "Premises.° BEGINNING DATE OF LEASE TERM:10/15/2007 ENDING DATE OF LEASE TERM:01/14/2009 1(C) RENT: BASE MONTHLY RENT: ADDITIONAL MONTHLY RENTS: (If any, describe form of rents below) Colonial Cable Vision MONTHLY RENT SUBTOTAL: Monthly Concession/Discount?xYes q No If Yes discount per month: TOTAL MONTHLY RENT: (Equal to Base Monthly Rent Plus Additional Monthly Rents Minus Discounts, if any) LATE FEES PER MONTH:44.51 (Equal to 5% of the Total Monthly Rent, if rent paid after 5th . of month, if rent is subsidized by a government entity, Late Fees will be $15.00 or 5% of the Resident's share of the monthly rent, whichever Is higher) PRORATED RENT FOR FIRST MONTH OF
